Citation Nr: 1400110	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-02 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 U.S.C.A. § 1162.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984 and from March 1986 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Little Rock, Arkansas.  

In August 2012, the Veteran testified before a Veterans Law Judge (VLJ) during a travel board hearing.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.  

Under 38 C.F.R. § 3.810, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f); or (2) the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  

In the instant case, the Veteran was denied an annual clothing allowance on the basis that although the Veteran was issued both a knee brace and back brace for his service-connected disabilities in 2000, there is no evidence of record showing continuous use or clinical evaluation of the appliances issued since that time.  See the December 2011 Statement of the Case (SOC).  Review of the record, however, shows that at VA compensation examinations for his service-connected back and knee disabilities, the VA examiners noted that the Veteran regularly wore both back and knee braces as assistive devices for normal modes of locomotion.  See the August 2013 VA examination reports.  As such, a certification that the orthopedic appliances tend to wear or tear the veteran's clothing from the Chief Medical Director or designee is necessary for the Veteran to be found eligible for a clothing allowance.  

Finally, the Virtual VA paperless claims processing system reflects that additional evidence has been added to the appeal.  This evidence includes VA outpatient treatment records from March 1998 to March 2013.  The evidence does not contain a waiver of RO jurisdiction with regard to this evidence, and on remand, this evidence must be considered.  See 38 C.F.R. §§ 19.37, 20.1304 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected back and bilateral knee disabilities that have not been previously obtained.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  Regardless of whether or not the Veteran responds, obtain his complete VA treatment records.  

2.  Arrange for the Veteran's claims folder and medical folder to be reviewed by the Chief Medical Director or designee who should certify whether or not the back and knee braces worn by the Veteran render him eligible for a VA clothing allowance under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence recently added to the claims file, i.e., VA outpatient treatment records from March 1998 to March 2013, and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


